Judge Cabell,
delivered the opinion of the Court.*
The Court is of opinion, that the act of Assembly, (1 Rev. Code 510, § 96,) authorises the granting of a new trial, in such an action as this, when the damages found by the jury, are manifestly too small; and that, when a new trial is granted for such cause, it is not necessary to state, on the record, the grounds for awarding it; since it will be presumed, that the order of the Court, upon a subject appearing to be clearly within its jurisdiction, was correct, unless the contrary appear.
The Court is further of opinion, that the judgment in this case, in relation to the costs of the trial, was, in effect, conditional; for, the subject remained completely within the power of the Court; so that, if before the second trial, it had been objected, that the costs had not been paid, the Court might, for that cause, have set aside the former order, and might have entered judgment on the first-verdict.
The judgment is affirmed,.

 Judges Brooke and Coalter, absent.